Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 7, 14, 22 and 29, drawn to a binding protein comprising an antigen binding fragment that specifically binds Receptor tyrosine-protein kinase ErbB-2 (ErbB2), wherein the antigen binding fragment comprises at least one amino acid sequence selected from the group consisting of SEQ ID NOs: 17-51 and 56-160; to a binding protein conjugate comprising the binding protein of claim 1, a linker polypeptide or an immunoglobulin constant domain, and an agent, wherein the agent is selected from the group consisting of an imaging agent, a therapeutic agent, a cytotoxic agent, and an immunoadhesion molecule; also to a pharmaceutical composition comprising the binding protein of claim 1 and a pharmaceutically acceptable carrier.
II, claim(s) 32-34, 38, 40, 42-48, drawn to a method for treating a disease or disorder in a subject, wherein ErbB2 activity is detrimental in the disease or disorder, comprising administering to the subject an effective amount of the binding protein of claim 1, whereby the ErbB2 activity is modulated in the subject; also to a method for inhibiting growth of ErbB2-positive cells, comprising contacting the cells with an effective amount of the binding protein of claim 1.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
The species are as follows:
If Groups I is elected:
i.	a specific antibody comprising a specific combination of HCDRs: 1-2-3 and LCDRs:1-2-3, e.g. SEQ ID NOs: 17+18, or SEQ ID NOs: 19+20, or SEQ ID NOs: 21+22, or SEQ ID NOs: 23+24, or other combination of claim 3; or SEQ ID NOs: 56+57+58+59+60+61, or SEQ ID NOs: 62+63+64+65+66+67, or other combination based on claims 7.
If Groups II is elected:
i.	a specific antibody comprising a specific combination of HCDRs: 1-2-3 and LCDRs:1-2-3, e.g. SEQ ID NOs: 17+18, or SEQ ID NOs: 19+20, or SEQ ID NOs: 21+22, or SEQ ID NOs: 23+24, or other combination of claim 3; or SEQ ID NOs: 56+57+58+59+60+61, or SEQ ID NOs: 62+63+64+65+66+67, or other combination based on claims 7.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 2, 3, 7 and 33.
The groups of inventions listed above do not related to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	The groups listed above are drawn to a product (Groups I) and a process (Group II). These groups lack unity of invention because even though the inventions of the groups require the technical feature of a binding protein comprising an antigen binding fragment that specifically binds Receptor tyrosine-protein kinase ErbB-2 (ErbB2). This technical feature is not a special technical feature as it does not make a contribution .
	Lee teaches a binding protein comprising an antigen binding fragment that specifically binds ErbB2 (antibodies specifically binds to HER2) (Abstract and Claim 1). HER2 is an alias for ErbB2 gene, as evidenced by ERBB2 gene card: https://www.genecards.org/cgibin/carddisp.pl?gene=ERBB2#:~:text=ERBB2%20(Erb%2DB2%20Receptor%20Tyrosine,Features%20and%20Toxicity%20Associated%20Pathways. Lee teaches that an ErbB2 antibody (1E11) showed an inhibitory effect against the proliferation of NCI-N87 (a breast cancer cell line) and BT-474 (a stomach cancer cell line) cells ([0153], [0154], Figs 2A and 2B). Lee further teaches that using the antibodies to prevent or treat ErbB2-related disease, particularly, cancers) ([0003]). Therefore, the technical feature linking the inventions of Groups I and II does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG LU/Examiner, Art Unit 1642

/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642